             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00074-MR-DLH


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
BILLY JAMES ATCHLEY,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss [Doc. 41].

     Upon review of the Government’s Motion,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

41] is GRANTED, and the Petition for Revocation of Supervised Release

[Doc. 28] is DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Defendant, counsel for the Government, the United

States Probation Office, and the United States Marshals Service.
                                           Signed: July 23, 2020
     IT IS SO ORDERED.




     Case 1:17-cr-00074-MR-WCM Document 42 Filed 07/23/20 Page 1 of 1
